Citation Nr: 1750473	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar strain disability.

2.  Entitlement to a rating in excess of 10 percent for a cervical strain disability.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1997 to December 1997, February 2003 to May 2004, January 2005 to October 2008, and January 2010 to February 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) in San Diego, California.

The Board notes that the statement of the case (SOC), included the issue of evaluation of a right tibialis anterior tendinopathy.  However, the Veteran did not appeal this issue, as indicated on his December 2012 VA Form 9.  Therefore, this issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary in light of the Court of Appeals for Veterans Claims (Court) recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2017).

The Veteran's lumbar and cervical spine disabilities are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  These applicable diagnostic criteria involve examination of range of motion.  His most recent VA examination findings, from October 2015, do not meet the specifications of Correia.  Specifically, the examination report does not provide lumbar or cervical spine range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  

Moreover and significantly, the examiner noted pain on motion which caused functional loss.  However, the examination report did not note when pain was noted during range of motion.  Additionally, the examination is contradictory.  Indeed, while pain which causes functional loss was noted the examiner, when asked the factors that caused functional loss, noted "N/A."  Accordingly, the examination is inadequate for appellate review.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4). 

Since the claim file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim file all outstanding VA treatment records.  If no treatment records are available, this should be noted in the claim file.

2.  After completion of the above, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected lumbar strain and cervical strain.  The claim folder and all pertinent treatment records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the lumbar strain and cervical spine disabilities; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examination must address pain on both active and passive motion, and in weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veterans lumbar and cervical spine disabilities.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


